The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 1 cites the limitation “the second parameter is related to a resource allocation of the second cell, the second parameter is a number of resource blocks in frequency domain”. The invention at most cites using a radio resource number (e.g. 1, 2, 3, etc). The invention does not recite sending information that is “a number of resource blocks” such as a count. 
	[0091] In this embodiment, an allocation radio frequency bandwidth of the reception station is defined as a transport block, and error correction decoding is performed by using a signal included in the transport block. In addition, the minimum allocation radio frequency bandwidth is defined as a resource block, and each resource block is indicated by a single radio resource number.
[0092] A case where the allocated radio resource amounts are independently set in the multiplexing layers is illustrated in FIGS. 3 and 4. FIG. 3 is a diagram illustrating an example of radio resource allocation to the reception stations according to this embodiment in a case where the resource allocation units of upper layers are larger. The reception station allocated to the upper layer has to decode the signals allocated to all the other reception stations of the lower layers and perform the interference cancellation. Therefore, for example, in order to decode a signal addressed to a reception station UE3 allocated to a third layer, signals addressed to six reception stations UE11, UE12, UE13, UE14, UE21, and UE22 need to be decoded and removed. FIG. 4 is a diagram illustrating an example of radio resource allocation to the reception stations according to this embodiment in a case where the resource allocation units of lower layers are larger. Similarly, in order to decode a signal addressed to a reception station UE31 allocated to the third layer, signals addressed to only two reception stations UE1 and UE21 may need to be decoded and removed. However, a wider band than the radio resources to which desired signals are allocated needs to be monitored, and thus in the above-described example, radio resource numbers 2, 3, and 4 are also monitored in addition to the radio resource number 1. This embodiment can also be applied to any case of FIGS. 2, 3, and 4. 

 	As seen above, the invention indicates each resource blocks using a single radio resource number. However no where does it state a count or how many resource blocks are used.

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 

Regarding claim 1, 
 Applicant argues In view of the above, it is evident that the expression "the numbers of the resource blocks" in Shimomura does not indicate how many resource blocks there are, but indicates respective numbers assigned to the resource blocks. The Office Action’s conclusion that “the numbers of the resource blocks” in Shimomura corresponds to the “number of resource blocks” in the claims is, therefore, unsupported.
However the examiner disagrees firstly because indicating the numbers of the resource blocks(e.g. 0, 1, 2) would also indicate the number of resource blocks (e.g. 3 resource blocks for RB 0, 1, and 2).  Shimomura states:
[0096] In the first variant form, only the resource blocks, which the source base station 12A assigned to the mobile terminal 11, is notified to the target base station 12B, but the resource block numbers which the source base station 12A assigned to all the mobile terminals existing in the cell edge area of its own cell may be notified to the target base station 12B.

At least in the above cited portion, Shimomura indicates the resource block numbers (e.g. 1-6) used to the second base station. Secondly, in light of the specification, the invention teaches indicating each resource block by using a radio resource number (e.g. 1, 2, 3, etc). One of ordinary skill in the art would interpret the number of the resource blocks as how many resource blocks. Hence Shimomura teaches the limitation “number of resource blocks”.

Regarding claim 1, 
 	Applicant argues As seen above, Fukun discloses transmitting resource allocation information from a base station to a terminal by using a bit map. Aggregated resource merely permit a fewer-bit description of the allocation. (Le., instead of bitmaps of up to 100 bits, aggregation permits allocation information as 1001, 0100, 0010 where each bit represents which groupings of aggregated resources are allocated to a terminal without describing or conveying the actual number of resource blocks.} However, Fukui neither discloses nor suggests transmitting information regarding a number (quantity) of "units of scheduling resources" (corresponding "a number of resource blocks in frequency domain” in the Feature A) from a base station to a terminal.
 	However the examiner relies on Shimomura as argued above to teach the limitation.

Regarding claim 1,
 	As evidenced above, Gorokhov discloses a case where downlink resources used to send the desired transmissions are identical to downlink resources used to send the interfering transmissions. However, Gorokhov neither discloses nor suggests a case where downlink resources used to send the interfering transmissions are larger in number than downlink resources used to send the desired transmissions.
 	However the examiner disagrees because the claims do not recite that the downlink resource sued to send the interfering transmissions are larger than the downlink resource, therefore it is beyond the scope of the claim. Gorokhov cites:
[0028] In FIG. 1, UE 120 may communicate with its serving cell 110, and UE 122 may communicate with its serving cell 112. UE 120 may receive a desired transmission from serving cell 110 as well as interfering transmissions from neighbor cell 112. The interfering transmissions may be intended for UE 122 and/or other UEs served by cell 112. UE 120 may thus be an interfered UE for the transmissions from cell 112 to UE 122 and other UEs. In general, UE 120 may receive any number of interfering transmissions from any number of neighbor cells. For simplicity, much of the description below assumes the example shown in FIG. 1, with one interfering transmission from one neighbor cell 112 to one UE 122.

[0034] Post-decoding interference cancellation may be supported if UE 120 can obtain pertinent transmission parameters to receive and decode the interfering transmission. These parameters may include a modulation and coding scheme (MCS) used for the interfering transmission, downlink resources (e.g., resource blocks) on which the interfering transmission is sent, etc. Neighbor cell 112 may send control information (e.g., a downlink grant) comprising these parameters to UE 122. Neighbor cell 112 may send the downlink grant with power control and/or rate control so that the downlink grant can be reliably received by intended UE 122. Hence, UE 120 may not be able to decode the downlink grant sent to UE 122 with power and/or rate control.

 	At least in the above cited portions, Gorokhov has a device that has received parameters for resource blocks that are being interfered by a neighboring transmission. Gorokhov also states transmitting to the UE in the same resource that are being interfered. One of ordinary skill in the art would interpret the cited portion as “the receiver is configured to receive, as the first signal, a signal on resource blocks the number of which is indicated by the second parameter and which include a resource block for receiving the data signal from the first cell”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18-19, 21-23, 25-26, 28-30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorokhov (Pub No 20100309861) in view of Shimomura (Pub No 20110201371) and Fukui (Pub No 20100167772).

Regarding claim 18, 22, and 25 and 29,
 	Gorokhov teaches a base station apparatus configured to communicate with a user equipment using a first cell, comprising: 
 	a transmitter configured to transmit a data signal on a radio resource to the user equipment, and to transmit a radio control information, the radio control information including a set of parameters for the user equipment (interpreted as Cell m may send the transmission parameters for the other UEs to its UEs, e.g., via broadcast signaling to all UEs, or unicast signaling to specific UEs, or multicast signaling to groups of UEs, see para [0085]) to cancel and suppress, from a first signal that includes both the data signal on the radio resource and an interference signal on the radio resource from a second cell, the interference signal so as to acquire the data signal, wherein (interpreted as A UE served by cell m may receive transmission parameters for one or more other UEs served by the neighbor cells and may perform interference mitigation based on the transmission parameters, see para [0085]) 
 	the set of parameters includes a first parameter and a second parameter; and 
 	a first parameter related to a transmission power of a downlink data signal for the second cell; (interpreted as These parameters may include any of the parameters described above, e.g., the modulation order, MCS, T2P, precoding information, transmission rank, downlink resources, etc. These parameters may be sent in various manners, see para [0084]. Also see P.sub.m is a power gain determined by the T2P of the interfering transmission, see para [0080])
	the second cell is a neighboring cell to the first cell (interpreted as base station 2 fig. 1).
	the second parameter is related to a resource allocation of the second cell, the second parameter indicates resource blocks in frequency domain; and the second cell is a neighboring cell to the first cell (interpreted as These parameters may include… downlink resources (e.g. resource blocks)… … Neighbor cell 112 may send control information (e.g., a downlink grant) comprising these parameters to UE 122, see para [0034]. Also see Cell m may send transmission parameters for its UEs to the neighbor cells (e.g., via the backhaul, as shown in FIG. 1). Cell m may also receive transmission parameters for other UEs served by the neighbor cells, e.g., via the backhaul, see para [0085]);
 	and the receiver is configured to receive, as the first signal, a signal on resource blocks the number of which is indicated by the second parameter and which include a resource block for receiving the data signal from the first cell (interpreted as UE 120 may receive a desired transmission from serving cell 110 as well as interfering transmissions from neighbor cell 112, see para [0028]. Also see UE 120 can obtain pertinent transmission parameters to receive and decode the interfering transmission. These parameters may include a modulation and coding scheme (MCS) used for the interfering transmission, downlink resources (e.g., resource blocks) on which the interfering transmission is sent, see para [0034]).

 	However Gorokhov does not teach second parameter is a number of resource blocks; in increments of the number of resource blocks;
  	Shimomura teaches a number of resource blocks in frequency domain, the second cell allocates the radio resource in frequency domain, in increments of the number of resource blocks, for each user equipment in the second cell (interpreted the first base station 12A notifies the numbers of the resource blocks assigned to all the mobile terminals existing in the cell edge area of it own cell to the second base station 12B, and the second base station 12B assigns resource blocks to mobile terminals existing in its own cell based on the resource block assignment information, so that interference from the first base station 12A is decreased, see para [0054]. OFDM transmission method, it is assumed that N (e.g. 512) number of subcarrier frequencies are divided into a plurality of resource blocks (frequency resource blocks), and each resource block is adaptively assigned to cells, see para [0054]).
 	It would have been obvious to one of ordinary skill in the art to combine the interference mitigation system taught by Gorokhov with the block size information for interference mitigation as taught by Shimomu since it would have been a simple combination providing expected results of interference mitigation using the size of the resource.
	However they do not teach second cell allocates in increments of the number of resource blocks.
 	Fukui teaches second cell allocates in increments of the number of resource blocks. (Interpreted as As scheduling resource numbers, numbers obtained by incrementing in units of the number of aggregation are provided sequentially from a resource block (0), see para [0089]).
 	It would have been obvious to one of ordinary skill in the art to combine the number of resource blocks system taught by Gorokhov in view of Shimomu with the increments of the number of resource blocks as taught by Fukui since it is known in the art of communications to organize transmissions by using a number of resources sequentially.

Regarding claim 19, 23, and 26,
 	Gorokhov in view of Shimomu and Fukui teaches the base station apparatus according to claim 18,  wherein the set of parameters of the radio control information further includes a third parameter related to a power of a downlink data signal used by the first cell (interpreted as downlink grant sent to UE 122 with power and/or rate control, see Gorokhovpara [0034]).

Regarding claim 21, 28, and 30, 
 	Gorokhov in view of Shimomu and Fukui teaches the base station apparatus according to claim 18, wherein the first parameter and second parameter are sent from a base station apparatus within the second cell via a backhaul (interpreted as The base stations may communicate with other network entities (e.g., other base stations and/or network controllers) via a backhaul, see Gorokhov  [0025]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/
Examiner, Art Unit 2461

/OMER S MIAN/Primary Examiner, Art Unit 2461